VAUGHN, Judge.
At trial defendant offered evidence that he was not present at the time and place the alleged crime was committed. The jury was not instructed that defendant, who relied on an alibi, did not have the burden of proving it. The trial occurred prior to the opinion of our Supreme Court in State v. Hunt, 283 N.C. 617, 197 S.E. 2d 513 and, therefore, the omission of the instruction constituted prejudicial error. State v. Moore, 19 N.C. App. 368, 198 S.E. 2d 760.
New trial.
Judges Morris and Hedrick concur.